SUMMARY ORDER
Petitioner Kingsley Ugwu appeals from an order of the Board of Immigration Appeals, dated April 8, 2003, denying Ugwu’s motion to reopen his removal proceedings. We assume the parties’ familiarity with the underlying facts and procedural history of this case.
On appeal, Ugwu argues that the BIA abused its discretion by refusing to reopen his removal proceedings in light of (1) his certification as a member of the plaintiff class in Immigration Assistance Project v. INS, No. C88-379R (W.D.Wash.), and (2) his legalization application pending before the Department of Homeland Security.
Based on our assessment of the parties’ submissions, the applicable case law, and the record on appeal, we conclude that petitioner’s claims are without merit. The BIA properly denied Ugwu’s motion to reopen because both Ugwu’s class action lawsuit and his legalization application are collateral proceedings separate and distinct from Ugwu’s asylum claim. Ugwu’s motion to reopen failed to raise any issues related to his asylum claim. Moreover, he has provided no explanation of how the BIA’s denial of his motion affects his ability to pursue his other claims in the proper administrative and judicial channels.
We have carefully considered all of petitioner’s arguments on appeal and find each of them to be without merit. Accordingly, the petition for review is DENIED.